DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-7, 9, 11-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein a latch included in the latch unit intersects the plurality of signal lines”. It is unclear what is meant by the limitation. A latch is a two-dimensional component and is inherently intersects the plurality of signal lines that are connected with the latch. Claims 6, 11 and 16 are rejected because it depends on claim 2.
Claim 3 recites the limitation “a plurality of latches each connected to any one of the signal lines”, which is inconsistent with the original disclosure (see Fig. 4, 12). In Figs. 4 and 12, each latch is connected to a respective signal line, not any one of the signal liens.
Claims 4, 7, 9, 12 and 17 are rejected because they depend on claim 3. 
Claim 4 is further rejected for reciting the limitation “each of the latches is connected to any one of the signal lines via a via” for substantially the same rationale as applied to claim 3.
Claim 13 recites the limitation “a plurality of latches each connected to any one of the signal lines” in ll. 2-3, which is inconsistent with the original disclosure (see Fig. 4, 12). In Figs. 4 and 12, each latch is connected to a respective signal line, not any one of the signal liens.
Claim 14 is rejected because it depends on claim 13.
Claim 18 recites the limitation “wherein the shield line is further disposed in both the first layer and the second layer”. However, its parent claim 15 recites that “the shield line is disposed in a third layer between the first layer and the second layer”. It is unclear how the same shield line could be disposed according to the two different arrangements simultaneously.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,977,989. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of this instant application
claim 1 of U.S. Patent No. 9,977,989
1. A display element comprising: 
a plurality of digital-to-analog converters; 
a scanning circuit configured to receive a digital signal input thereto and output the digital signal to each of the digital-to-analog converters; and 
a plurality of pixels arranged in a matrix and each configured to receive an analog signal from a corresponding one of the digital-to-analog converters, the analog signal being generated by digital-to-analog conversion of the digital signal performed by the digital-to-analog converter, 
wherein the scanning circuit includes 
a latch unit configured to hold the digital signal, 
a plurality of signal lines configured to transmit the digital signal from the latch unit to the digital-to-analog converters, and 
a shield line disposed between adjacent ones of the signal lines.
1. A display element comprising: 
a plurality of digital-to-analog converters; 
a scanning circuit configured to receive a digital signal input thereto and output the digital signal to each of the digital-to-analog converters; and 
a plurality of pixels arranged in a matrix and each configured to receive an analog signal from a corresponding one of the digital-to-analog converters, the analog signal being generated by digital-to-analog conversion of the digital signal performed by the digital-to-analog converter, 
wherein the scanning circuit includes 
a latch unit configured to hold the digital signal, 
a plurality of signal lines configured to transmit the digital signal from the latch unit to the digital-to-analog converters, and 
a shield line disposed between adjacent ones of the signal lines, and 
wherein the shield line is a wire configured to transmit a signal that changes in potential at times different from times when potentials in the signal lines change.	


As can be seen from the above comparison, claim 1 of U.S. Patent No. 9,977,989 anticipates each feature of claim 1 of the instant application.

Similarly, claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,977,989.

Similarly, claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,977,989.

Similarly, claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,977,989.

Similarly, Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,977,989.

Similarly, claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,977,989.

Similarly, claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,977,989.

Similarly, claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,977,989.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0042695) in view of Koyama et al. (US Patent No. 6,281,865).
Regarding claim 1, Park teaches a display element (Figs. 1, 3: data driver 150) comprising: 
a plurality of digital-to-analog converters (Fig. 3: digital-analogue converter 154; Fig. 4: digital-to-analog converter unit DAU1-DAUm+1 in DAC 154); 
a scanning circuit (Figs. 3-4: latch circuit 153) configured to receive a digital signal input (Fig. 4: first to k'th data bits D1-Dk received by latch circuit 153) thereto and output the digital signal to each of the digital-to-analog converters (Fig. 4); and 
a plurality of pixels (Fig. 1: pixels PX1 and PX2) arranged in a matrix and each configured to receive an analog signal (Figs. 1 and 3-4: analog signals output from DAC 154 and propagated by respective data lines DL1-DLm+1) from a corresponding one of the digital-to-analog converters, the analog signal being generated by digital-to-analog conversion of the digital signal performed by the digital-to-analog converter (Fig. 4), 
wherein the scanning circuit includes 
a latch unit (Fig. 4: data storage latches D1L1-D1Lk) configured to hold the digital signal, 
a plurality of signal lines (Fig. 4: signal lines connecting output from latch circuit 153 and input to DAC 154) configured to transmit the digital signal from the latch unit to the digital-to-analog converters.
Park does not further teach the scanning circuit further includes: 
a shield line disposed between adjacent ones of the signal lines.
However, it is known in the related art disposing a shield line between signal lines to prevent interference between the signal lines.
Koyama, for instance, teaches in Fig. 19 (see shield lines 1819 and 1820), Col. 6, ll. 32-37, ll. 65-67 “a shield line biased at a fixed potential is disposed between the plurality of video signal lines or base portions of the video signal lines” and  "With respect to the video signal lines, the shield line is disposed between wiring lines so that the mutual interference between the wiring lines can be reduced.”
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine the technique of Koyama with the technique of Park adding shield lines such that a shield line disposed between adjacent ones of the signal lines to reduce mutual interference between the wiring lines.

Regarding claim 5, Park/Koyama further teach the display element according to Claim 1, wherein at least some of the signal lines are arranged in a wiring layer where the shield line is disposed (Koyama: Fig. 19, video signal lines 1801, 1803 and shield lines 1819, 1820 arranged in the same layer).

Regarding claim 8, Park/Koyama further teach the display element according to Claim 1, wherein the display element includes a plurality of shield lines (Koyama: Fig. 19, shield lines 1819, 1820), and the plurality of shield lines and the plurality of signal lines are alternately arranged (Koyama: Fig. 19, video signal lines 1801, 1803 and shield lines 1819, 1820 alternately arranged).

Regarding claim 9, Park/Koyama further teach the display element according to Claim 8, wherein the plurality of shield lines is arranged in a wiring layer where the plurality of signal lines is disposed (Koyama: Fig. 19, video signal lines 1801, 1803 and shield lines 1819, 1820 arranged in the same layer).

Regarding claim 10, Park/Koyama further teach the display element according to Claim 1, wherein each of the signal lines transmits a signal for a bit different from another (Park: Fig. 4).

Regarding claim 19, Park/Koyama further teach a display apparatus (Park: Fig. 1, display apparatus 100) comprising: 
the display element (Park: Fig. 1, data driver 150 ) according to Claim 1; and 
a circuit board (Park:  Fig. 1, timing circuit 120, gamma voltage generator 140) connected to the display element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0372168, made of record by the same Assignee, discloses in Fig. 4 the feature in claim 15 of the instant application, but is not eligible for being a prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693